Citation Nr: 1116361	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-21 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic pelvic pain, status post myomectomy for uterine fibroids (claimed as fibrous on uterus).

2.  Entitlement to an initial rating in excess of 10 percent for a depressive disorder, not otherwise specified.

3.  Entitlement to a compensable rating for a scar of the abdomen, residuals of myomectomy.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), on behalf of the Louisville, Kentucky, VARO.  The rating action granted service connection for a depressive disorder, not otherwise specified, and awarded an evaluation of 10 percent effective April 23, 2008, and continued an evaluation of 10 percent for chronic pelvic pain, status post myomectomy for uterine fibroids.  The Veteran appealed the assigned ratings.

The appeal for entitlement to an initial rating in excess of 10 percent for a depressive disorder not otherwise specified, and entitlement to a compensable rating for a scar of the abdomen, residuals of myomectomy are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Chronic pelvic pain, status post myomectomy for uterine fibroids, is not manifested by symptoms uncontrolled by continuous treatment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic pelvic pain, status post myomectomy for uterine fibers were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 4.116, Diagnostic Code 7613 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's request for a higher rating for uterine fibroids was received in April 2008.  In June 2008, she submitted a service connection claim for depression.  She was provided with notice of VCAA for uterine fibroids and depression in correspondence dated in July 2008.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claim, identified the Veteran's duties in obtaining information and evidence to substantiate her claim, and provided other pertinent information regarding VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

Further, the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the requirements in correspondence dated July 2008 and May 2009.  

A review of the claims file shows that VA has conducted reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims during the course of this appeal.  Private treatment records were obtained and associated with the claims folder and the Veteran was afforded a VA gynecological examination to assess the degree of impairment caused by her pelvic pain and post-myomectomy scar.  Therefore, the Board finds that any failure on the part of the VA to further notify the Veteran regarding evidence to be secured by the VA, and evidence to be secured by the Veteran, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board notes in the Veteran's December 2008 notice of disagreement, she expressed that her claim for depression should be reevaluated.  In the May 2009 statement of the case, both the issues of entitlement to an initial rating in excess of 10 percent for a depressive disorder not otherwise specified, and entitlement to a rating in excess of 10 percent for chronic pelvic pain, status post myomectomy for uterine fibroids were discussed.  Thereafter, the Veteran submitted a VA Form 9, Appeal to the Board, in which she marked the box that indicated she had read the statement of the case and was not appealing all of the issues listed.  She did not indicate clearly which issue she wished to appeal and her associated statement did not make it clear; thus, the Board has determined that both issues remain on appeal.

Increased Rating Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is filed until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  See Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 (2010).

7613
Uterus, disease, injury, or adhesions of.
General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs(diagnostic codes 7610 through 7615):
Symptoms not controlled by continuous treatment
30
Symptoms that require continuous treatment
10
Symptoms that do not require continuous treatment
0
38 C.F.R. § 4.116, Diagnostic Code 7613 (2010)

7621
Uterus, prolapse:
Rating

Complete, through vagina and introitus
50

Incomplete
30
38 C.F.R. § 4.116, Diagnostic Code 7621 (2010)

7622
Uterus, displacement of:
Rating

With marked displacement and frequent or continuous menstrual disturbances
30

With adhesions and irregular menstruation
10
38 C.F.R. § 4.116, Diagnostic Code 7622 (2010)

Factual Background and Analysis

During service, the Veteran underwent a myomectomy for multiple fibroids in January 1994.  Following the procedure, she continued to have pelvic pain.  She received a permanent profile for chronic pelvic pain.

In private treatment notes from June 2008, M. P., M.D., noted the Veteran presented with concerns about recurrent fibroids.  She reported she had a myomectomy years ago, and denied current symptoms.  An ultrasound of the uterus revealed no new fibroids.  The uterus was a normal size.  The physician indicated there was some calcification in the uterine wall which may have suggested previous myomectomies/fibroids.  

In an August 2008 statement, the Veteran related that her condition was not curable and it required medication every day.  She wrote that Dr. P. said fibroids had not grown back, but the Veteran expressed concern about what would happen if they did grow back.  She related that her stomach had "not gone done," she looked "five months pregnant," and she did not have a menstrual period every month, and therefore felt that something was growing in her uterus.  

During a September 2008 VA gynecological examination, the 46 year-old Veteran reported a history of abdominal or pelvic pain.  She complained of abdominal pain and a "cramping sensation" which happened approximately twice per week and resolved with Ibuprofen.  She associated the pain with heavy lifting and bowel movements.  She acknowledged excessive gas and reported relief of pain after having a bowel movement.  She indicated the pain was usually in the left mid/upper quadrant of the abdomen.  The Veteran reported she underwent a myomectomy for multiple fibroids in 1994 and she continued to have episodes of post-operative cramping.  

The Veteran reported her menstrual periods began at age 12 and ended in her "thirties."  She noted that her periods "stopped spontaneously" a number of years ago.  She indicated she had one live birth, vaginal delivery.  She complained of frequent pelvic pain and frequent abdominal pain.  She reported excessive gas and associated cramping.  

Pelvic examination revealed no abnormalities of the perineum, cervix, or vagina.  There was no tenderness and neither a mass nor a fistula was present.  There was no prolapsed uterus or uterine displacement.  An abdominal examination was normal and there was no evidence of complete ovarian atrophy.  The examiner noted a normal pelvic examination.  The examiner indicated the Veteran recently had a normal pelvic ultrasound with notation from the physician that there was no recurrence of fibroids.  The diagnoses were pelvic adhesions and intestinal gas.  The examiner noted a lack of ability to quantify which condition caused the Veteran's symptoms, so she estimated that each diagnosis contributed 50 percent to the total episodic abdominal pain.

The Veteran reported she was currently a full time employee at Toyota.  She worked there for five to ten years and had lost no time from work in the past year due to her pelvic pain.  The examiner noted the diagnoses had no significant effects on the Veteran's occupation and no significant effects on her usual daily activities.

In a June 2009 statement associated with the VA Form 9, Appeal to the Board, the Veteran alleged that fibroids on the uterus affect women differently and every woman goes through different side effects.  She reported her symptoms including a lot of bloating, diarrhea, and abdominal pain.  She wrote that if the fibroids grew back, her uterus would have to be taken out and she could not have any more children.  She asserted it was hard to get up for work because of her pain, but indicated that she was in fair condition.  She stated she looked like she was four months pregnant, despite exercising.  

In order for a rating of 30 percent to be awarded for a disease, injury, or adhesions of the uterus, symptoms must be uncontrolled by continuous treatment.  This is not presently the case.  In a June 2008 private treatment record, the Veteran denied current symptoms after she presented with concerns about recurrent fibroids.  In an August 2008 statement, she alleged that her condition required daily medication; however, during her September 2008 VA examination, she reported abdominal pain and cramping sensations approximately twice per week that resolved with Ibuprofen.  Clearly, the Veteran's symptoms are controllable and are not contemplated by a 30 percent rating for disease, injury, or adhesions to the uterus.  38 C.F.R. § 4.116, Diagnostic Codes 7613. 

Additionally, during the September 2008 VA examination, pelvic examination revealed no prolapsed uterus or uterine displacement.  Therefore, she does not warrant an increased rating based upon Diagnostic Codes 7621 or 7622.  38 C.F.R. § 4.116, Diagnostic Codes 7621, 7622.

The Board emphasizes that this decision does not imply that the Veteran is not sincere in her belief that she warrants a higher rating for her pelvic pain.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that she has observed and is within the realm of her personal knowledge, she is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, no medical expert with specialized knowledge or training described the criteria for a rating greater than 10 percent.  To this extent, the appeal is denied.   

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to her pelvic pain that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Thus, it is concluded that the Veteran's impairment is contemplated by the schedular rating assigned, particularly when the symptoms of the disability falls squarely in the 10 percent evaluation.


ORDER

Entitlement to a rating in excess of 10 percent for chronic pelvic pain, status post myomectomy for uterine fibroids (claimed as fibrous on uterus) is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

In her June 2008 claim for service connection for depression, the Veteran alleged that she was depressed all the time as a result of her chronic pain, and because of her inability to have more children or to carry them to term.  

In an August 2008 statement, the Veteran reported her depression came from looking at the big scar that was left after her January 1994 myomectomy.  

During a September 2008 VA mental disorders examination, the Veteran reported had not received outpatient treatment or been hospitalized for mental disorders.  The examiner noted there were medical and/or psychiatric symptoms (other than PTSD) present during the past year.  

The Veteran's last VA mental disorders examination to assess the current severity of her service-connected depressive disorder was in September 2008.  In her December 2008 notice of disagreement, the Veteran alleged that reevaluation of her depression was needed.  The Veteran's last mental disorders examination was performed three years old.  Therefore, a new VA examination is required to assess the current level of severity of the depressive disorder.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Concerning the issue of entitlement to a compensable rating for a scar of the abdomen, residuals of myomectomy, a May 2009 rating action awarded service connection for that disorder.  In the VA Form 9, received in June 2009, the Veteran expressed her dissatisfaction with the assigned rating.  The Board construes her statement as a notice of disagreement with the assigned rating.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely notice of disagreement and there is no statement of the case issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a statement of the case.  Consequently, these matters will be remanded for the issuance of an SOC.

In view of the foregoing, the claim is REMANDED for the following actions:

1.  The RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for a depressive disorder not otherwise specified after September 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA mental disorders examination to determine the degree of impairment caused by the depressive disorder.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist or psychologist.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Review Examination for Mental Disorders.  Following the examination, and a review of the file, the examiner must specifically indicate which of the following paragraphs (a), (b), (c), (d), or (e) best describes the degree of impairment caused by the depressive disorder:

(a)  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or

(b)  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; or 

(c)  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; or

(d)  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events); or

(e)  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The psychiatrist or psychologist must address all the evidence of record and explain the relationship between GAF scores and actual degree of impairment caused by the depressive disorder.  If the psychiatrist or psychologist cannot resolve this issue without resorting to speculation, then a detailed medical explanation as to why this is so (why is the relationship/diagnosis unknowable?), must be provided; otherwise, the examination will be deemed inadequate and the case will be returned for an additional VA examination and opinion.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  She is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2010).

5.  The RO must take appropriate steps to issue a Statement of the Case concerning the issue of entitlement to a compensable rating for a scar of the abdomen, residuals of myomectomy.  All indicated development should be taken in this regard.  The Veteran should be advised of the time period within which to perfect her appeal. 38 C.F.R. § 20.302(b) (2010).

6.  After completion of all indicated development, the Veteran's claim should be readjudicated in light of all the evidence of record.  The Veteran should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on her part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


